DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 12/24/2020. Claims 1 and 11 are amended. Claims 10 and 20 are canceled. Claims 21-22 are new. Claims 1-9, 11-19 and 21-22 remain pending in the application.

Response to Arguments
The Applicant argues (see pages 11-13), with respect to the rejection of claim 1 under 35 U.S.C. 103, that Gosnell does not specifically mention that the uFID's hashes are generated using partial contents of the file. In other words, Gosnell's uFID cannot refer to Claim l's feature "transmitting index" that is on the contrary generated using a transmitting data block, which is in turn generated by fetching partial contents of the file. The Applicant further argues that both Gosnell and Prahlad fail to disclose "the transmitting data block is generated using the partial contents". The Applicant further argues (see page 13) that Subramanian fails to disclose or teach that (1) "fetching partial contents of a file on a data transmitting device to generate a transmitting data block", (2) "the transmitting data block is generated using the partial contents", (3) "generating a transmitting index of the file on the data transmitting device using the 
In response to the Applicant’s arguments, the Examiner respectfully disagrees. Gosnell teaches creating a uFID comprised of the concatenation of the MD5 and SHA-1 hashes of the file contents and the file size (Gosnell, see paragraph 0051). Therefore, it is clear that Gosnell teaches generating (creating) a transmitting index (uFID) of the file on the data transmitting device using the transmitting data block (file content) and a size of the file (file size). 
Additionally, since the uFID comprises the MD5 and SHA-1 hashes of the file contents and the file size, the uFID does represent the corresponding file.
Subramanian teaches splitting the received data into multiple fixed sized data chunks (fetching partial contents) using the generated first metadata and creating multiple fixed sized data blocks or fixed length data blocks by prepending the generated second metadata to the fixed sized data chunks (Subramanian, see figs. 1 and 2A-3; see paragraphs 0048-0049). Hence, Subramanian teaches fetching partial contents of a file on a data transmitting device to generate a transmitting data block (splitting the received data into multiple fixed sized data chunks), wherein the transmitting data block is generated (creating multiple fixed sized data blocks or fixed length data blocks) using the partial contents (fixed sized data chunks). 
Thus, the combination of Prahlad, Gosnell and Subramanian teaches “fetching partial contents of a file on a data transmitting device to generate a transmitting data block, wherein the transmitting data block is generated using the partial contents; generating a transmitting index of the file on the data transmitting device using the 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (U.S. PGPub 2008/0243957) in view of Gosnell (U.S. PGPub 2007/0038857) further in view of Subramanian et al. (U.S. PGPub 2015/0293817). 

Regarding claim 1, Prahlad teaches A data transfer method, comprising: transmitting the transmitting index to a data receiving device; (Prahlad, see figs. 4 and 
confirming if the transmitting index matches with one of a plurality of receiving indexes stored by the data receiving device; and (Prahlad, see figs. 4 and 5; see paragraph 0031 where receives the hash values from the client and determines if it is already aware of a file with a hash value matching that of one provided by the client system.... For example, the storage system may check an index of hashes received from client systems and look for matches with the hash value or values received from the client... If the storage system is already aware of a similar file or matching file, then the client system does not even need to send the redundant file to the secondary storage location or destination)
transferring the file from the data transmitting device to the data receiving device when the transmitting index matches none of the plurality of receiving indexes; (Prahlad, see figs. 4 and 5; see paragraph 0031 where look for matches with the hash value or values received from the client. If the storage system is already aware of a similar file or matching file, then the client system does not even need to send the redundant file to the secondary storage location or destination, which indicates that if there's no match then the file is not redundant and would be sent)

However, Prahlad does not explicitly teach generating a transmitting index of the file on the data transmitting device using the transmitting data block and a size of the file,
each transmitting index represents a corresponding file;
Gosnell teaches generating a transmitting index of the file on the data transmitting device using the transmitting data block and a size of the file, (Gosnell, see paragraph 0051 where creating a uFID (index) comprised of the concatenation of the MD5 and SHA-1 hashes of the file contents and the file size…; see paragraph 0049 where combination of hashes can be as simple as the concatenation of the hash values. This concatenation can be made more unique by incorporating a file size as well)
each transmitting index represents a corresponding file; (Gosnell, see paragraph 0051 where creating a uFID (index) comprised of the concatenation of the MD5 and SHA-1 hashes of the file contents and the file size…; see paragraph 0049 where 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Prahlad and Gosnell to provide the technique of generating a transmitting index of a file on a data transmitting device using a transmitting data block and a size of the file and each transmitting index represents a corresponding file of Gosnell in the system of Prahlad in order to make a combination of hashes more unique and therefore, further decrease the likelihood of hash collision (Gosnell, see paragraph 0049).
However, Prahlad-Gosnell does not explicitly teach fetching partial contents of a file on a data transmitting device to generate a transmitting data block,
wherein the transmitting data block is generated using the partial contents;
Subramanian teaches fetching partial contents of a file on a data transmitting device to generate a transmitting data block, (Subramanian, see figs. 1 and 2A-3; see paragraph 0048 where splits 204 the received data into multiple fixed sized data chunks using the generated first metadata. As used herein, "fixed sized data chunks" refer to segments or chunks of the received data that are of a fixed size...generates 205 second metadata for each of the fixed sized data chunks for restore of the received data. The second metadata comprises logical boundaries of each of the fixed sized data chunks that the fixed sized data splitter 104 uses for splitting the received data. In an embodiment, the second metadata further comprises a unique identifier (UID) for each fixed sized data chunk...; see paragraph 0049 where creates 206 multiple fixed sized 
wherein the transmitting data block is generated using the partial contents; (Subramanian, see figs. 1 and 2A-3; see paragraph 0048 where splits 204 the received data into multiple fixed sized data chunks using the generated first metadata. As used herein, "fixed sized data chunks" refer to segments or chunks of the received data that are of a fixed size...generates 205 second metadata for each of the fixed sized data chunks for restore of the received data. The second metadata comprises logical boundaries of each of the fixed sized data chunks that the fixed sized data splitter 104 uses for splitting the received data. In an embodiment, the second metadata further comprises a unique identifier (UID) for each fixed sized data chunk...; see paragraph 0049 where creates 206 multiple fixed sized data blocks or fixed length data blocks by prepending the generated second metadata to the fixed sized data chunks...; see also paragraphs 0050 and 0069)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Prahlad-Gosnell and Subramanian to provide the technique of fetching partial contents of a file on a data transmitting device to generate a transmitting data block, wherein the transmitting data block is generated using the partial contents of Subramanian in the system of Prahlad-Gosnell in order to increase the effectiveness in capturing redundant files and improve storage efficiency (Subramanian, see paragraph 0057).

Regarding claim 2, Prahlad-Gosnell-Subramanian further teaches wherein the step of generating the transmitting index comprises: transforming the transmitting data block into a hash code; and (Prahlad, see paragraph 0027 where perform a hash on each file to create a digest of the file…)
merging the hash code and the size of the file to generate the transmitting index. (Gosnell, see paragraph 0051 where creating a uFID (index) comprised of the concatenation of the MD5 and SHA-1 hashes of the file contents and the file size…; see paragraph 0049 where combination of hashes can be as simple as the concatenation of the hash values. This concatenation can be made more unique by incorporating a file size as well)

Regarding claim 3, Prahlad-Gosnell-Subramanian further teaches wherein fetching the partial contents of the file on the data transmitting device to generate the transmitting data block comprises: (Subramanian, see figs. 1 and 2A-3; see paragraph 0048 where splits 204 the received data into multiple fixed sized data chunks using the generated first metadata. As used herein, "fixed sized data chunks" refer to segments or chunks of the received data that are of a fixed size...generates 205 second metadata for each of the fixed sized data chunks for restore of the received data. The second metadata comprises logical boundaries of each of the fixed sized data chunks that the fixed sized data splitter 104 uses for splitting the received data. In an embodiment, the second metadata further comprises a unique identifier (UID) for each fixed sized data chunk...; see paragraph 0049 where creates 206 multiple fixed sized data blocks or 
fetching a file header of the file to generate the transmitting data block. (Prahlad, see figs. 7, 8A and 8B; see paragraph 0055 where Each file or data object has header information stored in a tag header that stores any reference count or pointers to other objects, as well as supplemental information such as the date the file was first stored, an expiration date after which the file can be deleted and other storage-related information...header information can be used to rebuild the index)

Regarding claim 4, Prahlad-Gosnell-Subramanian further teaches wherein fetching the partial contents of the file on the data transmitting device to generate the transmitting data block comprises: (Subramanian, see figs. 1 and 2A-3; see paragraph 0048 where splits 204 the received data into multiple fixed sized data chunks using the generated first metadata. As used herein, "fixed sized data chunks" refer to segments or chunks of the received data that are of a fixed size...generates 205 second metadata for each of the fixed sized data chunks for restore of the received data. The second metadata comprises logical boundaries of each of the fixed sized data chunks that the fixed sized data splitter 104 uses for splitting the received data. In an embodiment, the second metadata further comprises a unique identifier (UID) for each fixed sized data chunk...; see paragraph 0049 where creates 206 multiple fixed sized data blocks or fixed length data blocks by prepending the generated second metadata to the fixed sized data chunks...; see also paragraphs 0050 and 0069)


Regarding claim 6, Prahlad-Gosnell-Subramanian further teaches wherein fetching the partial contents of the file on the data transmitting device to generate the transmitting data block comprises: (Subramanian, see figs. 1 and 2A-3; see paragraph 0048 where splits 204 the received data into multiple fixed sized data chunks using the generated first metadata. As used herein, "fixed sized data chunks" refer to segments or chunks of the received data that are of a fixed size...generates 205 second metadata for each of the fixed sized data chunks for restore of the received data. The second metadata comprises logical boundaries of each of the fixed sized data chunks that the fixed sized data splitter 104 uses for splitting the received data. In an embodiment, the second metadata further comprises a unique identifier (UID) for each fixed sized data chunk...; see paragraph 0049 where creates 206 multiple fixed sized data blocks or fixed length data blocks by prepending the generated second metadata to the fixed sized data chunks...; see also paragraphs 0050 and 0069) 


Regarding claim 7, Prahlad-Gosnell-Subramanian further teaches further comprising: generating a receiving index on the data receiving device using a receiving data block and the size of the file after the data receiving device receives the transferred file from the data transmitting device; and (Gosnell, see paragraph 0051 where creating a uFID (index) comprised of the concatenation of the MD5 and SHA-1 hashes of the file contents and the file size…)
storing the receiving index in a lookup table of the data receiving device that keeps the plurality of receiving indexes; (Prahlad, see fig. 9; see paragraph 0061 where stored by the single instance database component 140...table 900 contains a hash column 910, a first location column 920, a reference count column 930, a size column 940, and a time column 950. The hash column 910 contains a digest value computed on a file tracked by the system, such as an MD5 hash)
wherein the receiving data block shares same contents as the transmitting data block, and the receiving index shares same contents as the transmitting index. (Prahlad, see figs. 4 and 5; see paragraph 0026 where each byte of data in each file matches; see paragraph 0027 where the digest of two files match, then the system may consider 

Regarding claim 8, Prahlad-Gosnell-Subramanian further teaches further comprising: transforming the receiving data block into a hash code; and (Prahlad, see paragraph 0027 where perform a hash on each file to create a digest of the file…)
merging the hash code and the size of the transferred file to generate the receiving index; (Gosnell, see paragraph 0051 where creating a uFID (index) comprised of the concatenation of the MD5 and SHA-1 hashes of the file contents and the file size…)
wherein the plurality of receiving indexes comprise hash codes of stored files on the data receiving device. (Prahlad, see paragraph 0031 where provide a hash value of each file to be included in the storage operation…)

Regarding claim 9, Prahlad-Gosnell-Subramanian further teaches further comprising: generating the hash codes of the stored files using the MD5 (Message-Digest Algorithm 5) function. (Prahlad, see paragraph 0027 where hashing algorithm can be used, such as Message Digest version 5 (MD5))

Regarding claim 11, Prahlad teaches A data transfer system, comprising: a data transmitting device, comprising: a transmitting storage device, configured to store a file;  a transmitting transceiver, configured to transmit the transmitting index, (Prahlad, see figs. 3-5; see paragraph 0031 where If the storage system is already aware of a similar 
a data receiving device, comprising: a receiving data transceiver, configured to receive the transmitting index from the transmitting transceiver; (Prahlad, see figs. 4 and 5; see paragraph 0031 where receives the hash values from the client and determines if it is already aware of a file with a hash value matching that of one provided by the client system.... For example, the storage system may check an index of hashes received from client systems and look for matches with the hash value or values received from the client... If the storage system is already aware of a similar file or matching file, then the client system does not even need to send the redundant file to the secondary storage location or destination)
a receiving storage device, configured to store a plurality of receiving files and a plurality of receiving indexes respectively representing the plurality of receiving files; and (Prahlad, see figs. 4 and 5; see paragraph 0031 where receives the hash values from the client and determines if it is already aware of a file with a hash value matching that of one provided by the client system.... For example, the storage system may check 
a receiving processor, configured to confirm if the transmitting index matches one of the plurality of receiving indexes, and configured to respond a result of confirming a match of the transmitting index to the data transmitting device via the receiving transceiver; (Prahlad, see figs. 4 and 5; see paragraph 0031 where look for matches with the hash value or values received from the client. If the storage system is already aware of a similar file or matching file, then the client system does not even need to send the redundant file to the secondary storage location or destination)
wherein the data transmitting device is further configured to transfer the file to the data receiving device via the transmitting transceiver and the receiving transceiver when the result of confirming the transmitting index indicates that the transmitting index matches none of the plurality of receiving indexes. (Prahlad, see figs. 4 and 5; see paragraph 0031 where look for matches with the hash value or values received from the client. If the storage system is already aware of a similar file or matching file, then the client system does not even need to send the redundant file to the secondary storage location or destination, which indicates that if there's no match then the file is not redundant and would be sent)
However, Prahlad does not explicitly teach generate a transmitting index of the file using the transmitting data block and a size of the file,
each transmitting index represents a corresponding file; 

each transmitting index represents a corresponding file; (Gosnell, see paragraph 0051 where creating a uFID (index) comprised of the concatenation of the MD5 and SHA-1 hashes of the file contents and the file size…; see paragraph 0049 where combination of hashes can be as simple as the concatenation of the hash values. This concatenation can be made more unique by incorporating a file size as well)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Prahlad and Gosnell to provide the technique of a transmitting processor, configured to generate a transmitting index of the file using a transmitting data block and a size of the file and each transmitting index represents a corresponding file of Gosnell in the system of Prahlad in order to make a combination of hashes more unique and therefore, further decrease the likelihood of hash collision (Gosnell, see paragraph 0049).
However, Prahlad-Gosnell does not explicitly teach a transmitting processor, configured to fetch partial contents of the file to generate a transmitting data block and
wherein the transmitting data block is generated using the partial contents; and
Subramanian teaches a transmitting processor, configured to fetch partial contents of the file to generate a transmitting data block and (Subramanian, see figs. 1 
wherein the transmitting data block is generated using the partial contents; and (Subramanian, see figs. 1 and 2A-3; see paragraph 0048 where splits 204 the received data into multiple fixed sized data chunks using the generated first metadata. As used herein, "fixed sized data chunks" refer to segments or chunks of the received data that are of a fixed size...generates 205 second metadata for each of the fixed sized data chunks for restore of the received data. The second metadata comprises logical boundaries of each of the fixed sized data chunks that the fixed sized data splitter 104 uses for splitting the received data. In an embodiment, the second metadata further comprises a unique identifier (UID) for each fixed sized data chunk...; see paragraph 0049 where creates 206 multiple fixed sized data blocks or fixed length data blocks by prepending the generated second metadata to the fixed sized data chunks...; see also paragraphs 0050 and 0069)


Regarding claim 12, Prahlad-Gosnell-Subramanian further teaches wherein the transmitting processor is further configured to generate the transmitting index as a hash code. (Prahlad, see paragraph 0027 where perform a hash on each file to create a digest of the file…)

Regarding claim 13, Prahlad-Gosnell-Subramanian further teaches wherein the transmitting processor is further configured to fetch a file header of the file to generate the transmitting data block. (Prahlad, see figs. 7, 8A and 8B; see paragraph 0055 where Each file or data object has header information stored in a tag header that stores any reference count or pointers to other objects, as well as supplemental information such as the date the file was first stored, an expiration date after which the file can be deleted and other storage-related information...header information can be used to rebuild the index)

Regarding claim 14, Prahlad-Gosnell-Subramanian further teaches wherein the transmitting processor is further configured to fetch the data block from a head of the file by a predetermined data length. (Prahlad, see figs. 8A and 8B; see paragraph 0060 where header 880 may contain access control information, times when the data was last accessed or modified, and so on. The header 880 may contain additional data useful for making determinations about the data 890 that follows the header 880. If the type 882 indicates that the entry contains file data, then the data 890 contains the actual file data 892. If the type 882 indicates that the entry is a reference to data, then the data 890 contains reference data 894, such as an offset to the actual file data in an earlier location of the media or other media (e.g., in a multiple tape backup set)...)

Regarding claim 16, Prahlad-Gosnell-Subramanian further teaches wherein the transmitting processor is further configured to fetch the transmitting data block from a predetermined location of the file by a predetermined data length. (Prahlad, see fig. 9 first location; see paragraph 0038 where read after the actual instance of the file using a sequential read operation; see paragraph 0061 where with a hexadecimal hash value, a location of "\\server\c$\io.sys" that is a network path specifying a common operating system file, a reference count of 56, a size of 20,254 bytes (length))

Regarding claim 17, Prahlad-Gosnell-Subramanian further teaches wherein the receiving processor is further configured to generate a receiving index using a receiving data block and the size of the file after the data receiving device receives the file; and (Gosnell, see paragraph 0051 where creating a uFID (index) comprised of the 
wherein the receiving storage device is further configured to store the receiving index. (Prahlad, see fig. 9; see paragraph 0061 where stored by the single instance database component 140...table 900 contains a hash column 910, a first location column 920, a reference count column 930, a size column 940, and a time column 950. The hash column 910 contains a digest value computed on a file tracked by the system, such as an MD5 hash)

Regarding claim 18, Prahlad-Gosnell-Subramanian further teaches wherein the receiving processor is further configured to transform the receiving data block into a hash code, and (Prahlad, see paragraph 0027 where perform a hash on each file to create a digest of the file…)
the plurality of receiving indexes comprise hash codes of the plurality of stored files in the receiving storage device. (Prahlad, see paragraph 0031 where provide a hash value of each file to be included in the storage operation…)

Regarding claim 19, Prahlad-Gosnell-Subramanian further teaches wherein the receiving processor is further configured to generate the hash codes using the MD5 (Message-Digest Algorithm 5) function. (Prahlad, see paragraph 0027 where hashing algorithm can be used, such as Message Digest version 5 (MD5))

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad-Gosnell-Subramanian in view of Ye et al. (U.S. PGPub 2009/0307291).

Regarding claim 5, Prahlad-Gosnell-Subramanian teaches wherein fetching the partial contents of the file on the data transmitting device to generate the transmitting data block comprises: (Subramanian, see figs. 1 and 2A-3; see paragraph 0048 where splits 204 the received data into multiple fixed sized data chunks using the generated first metadata. As used herein, "fixed sized data chunks" refer to segments or chunks of the received data that are of a fixed size...generates 205 second metadata for each of the fixed sized data chunks for restore of the received data. The second metadata comprises logical boundaries of each of the fixed sized data chunks that the fixed sized data splitter 104 uses for splitting the received data. In an embodiment, the second metadata further comprises a unique identifier (UID) for each fixed sized data chunk...; see paragraph 0049 where creates 206 multiple fixed sized data blocks or fixed length data blocks by prepending the generated second metadata to the fixed sized data chunks...; see also paragraphs 0050 and 0069)
However, Prahlad-Gosnell-Subramanian does not explicitly teach fetching data starting from a tail of the file by a predetermined data length to generate the transmitting data block. 
Ye teaches fetching data starting from a tail of the file by a predetermined data length to generate the transmitting data block. (Ye, see paragraph 0037 where to be 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Prahlad-Gosnell-Subramanian and Ye to provide the technique of fetching data starting from a tail of the file by a predetermined data length to generate the transmitting data block of Ye in the system of Prahlad-Gosnell-Subramanian in order to allows spaces of files to complement each other when it is found that one of the files is allocated an undersized space while the other is allocated an oversized space (Ye, see paragraph 0012).

Regarding claim 15, Prahlad-Gosnell-Subramanian teaches all the features of claim 11. However, Prahlad-Gosnell-Subramanian does not explicitly teach wherein the transmitting processor is further configured to fetch the data block from a tail of the file by a predetermined data length.
Ye teaches wherein the transmitting processor is further configured to fetch the data block from a tail of the file by a predetermined data length. (Ye, see paragraph 0037 where to be read from the start address of the file body space, so as to read the data blocks until a designated length of the file content has been read)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Prahlad-Gosnell-Subramanian and Ye to provide the technique of the transmitting processor is further configured to fetch the data block from a tail of the file by a predetermined data length of Ye in the system of Prahlad-Gosnell-Subramanian in order to allows spaces of files to complement each other when it is .

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad-Gosnell-Subramanian in view of Mantin et al. (U.S. PGPub 2013/0246788).

Regarding claim 21, Prahlad-Gosnell-Subramanian teaches the data receiving device is configured to act as a multimedia displaying device that received and displays files of multimedia contents transferred from the data transmitting device. (Subramanian, see paragraph 0031 where Computing equipment may be used to implement applications such as media playback applications, a web browser, a mapping application, an email application, a calendar application…)
However, Prahlad-Gosnell-Subramanian does not explicitly teach wherein the data transmitting device is configured to act as a multimedia broadcast server, and
Mantin teaches wherein the data transmitting device is configured to act as a multimedia broadcast server, and (Mantin, see fig. 1; see paragraph 0054 where server 100 may be any one of a number of servers, including, but not limited to various multi -media servers, such as a streaming music server or an on-line book service or a cable television network…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Prahlad-Gosnell-Subramanian and Mantin to provide the technique of the data transmitting device is configured to act as a multimedia broadcast 

Regarding claim 22, Prahlad-Gosnell-Subramanian teaches the data receiving device is configured to act as a multimedia displaying device that received and displays files of multimedia contents transferred from the data transmitting device. (Subramanian, see paragraph 0031 where Computing equipment may be used to implement applications such as media playback applications, a web browser, a mapping application, an email application, a calendar application…)
However, Prahlad-Gosnell-Subramanian does not explicitly teach wherein the data transmitting device is configured to act as a multimedia broadcast server, and
Mantin teaches wherein the data transmitting device is configured to act as a multimedia broadcast server, and (Mantin, see fig. 1; see paragraph 0054 where server 100 may be any one of a number of servers, including, but not limited to various multi -media servers, such as a streaming music server or an on-line book service or a cable television network…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Prahlad-Gosnell-Subramanian and Mantin to provide the technique of the data transmitting device is configured to act as a multimedia broadcast server of Mantin in the system of Prahlad-Gosnell-Subramanian in order to improve the efficiency of delivering data items (Mantin, see paragraphs 0006 and 0051).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MENG VANG/Primary Examiner, Art Unit 2457